    

EXECUTION VERSION
AMENDMENT NO. 5 TO CREDIT AGREEMENT
AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of November 26, 2013 (this
“Amendment”), is entered into by and among Zayo Group, LLC, a Delaware limited
liability company (“Zayo Group”), Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with Zayo Group, the “Borrowers”), Morgan Stanley
Senior Funding, Inc., as term facility administrative agent (the “Term Facility
Administrative Agent”), SunTrust Bank, as revolving facility administrative
agent (the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, the “Administrative Agents”) and the undersigned
lenders (the “Lenders”).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, certain subsidiaries thereof, the Administrative Agents
and the Lenders entered into that certain Credit Agreement, dated as of July 2,
2012 (as amended by that certain Amendment No. 1 to Credit Agreement, dated as
of July 17, 2012, that certain Amendment No. 2 to Credit Agreement, dated as of
October 5, 2012, that certain Amendment No. 3 to Credit Agreement, dated as of
February 1, 2013, and that certain Amendment No. 4 to Credit Agreement, dated as
of February 27, 2013, the “Credit Agreement”; capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement);
WHEREAS, the Borrowers have requested that certain financial institutions
signatory hereto (in such capacity, the “2013 Incremental Term Lenders”)
collectively provide Commitments (the “2013 Incremental Term Loan Commitments”)
hereunder, and make Incremental Term Loans pursuant thereto, in an aggregate
principal amount equal to $150,000,000 (the “Aggregate Incremental Term Loan
Commitment”) on the Effective Date, the proceeds of which will be used for the
general corporate purposes of the Borrowers, and each 2013 Incremental Term
Lender is prepared to make a portion of such Aggregate Incremental Term Loan
Commitment, and to provide a portion of the Incremental Term Loans pursuant
thereto, in the respective amounts set forth on Schedule 1 hereto, in each case
subject to the other terms and conditions set forth herein;
WHEREAS, the Borrower Parties, the 2013 Incremental Term Lenders and the
Administrative Agent are entering into this Agreement in order to evidence such
2013 Incremental Term Loan Commitments and such Incremental Term Loans, which
are to be made in the form of additional commitments under the Term Loan
Facility (the “Term Loan Commitments”) and additional Term Loans, in accordance
with Section 2.17 of the Credit Agreement.
WHEREAS, the Borrowers, the undersigned Lenders and the Administrative Agents
have agreed to amend the Credit Agreement as hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:
(a) Schedule 1.01(a) of the Credit Agreement is hereby amended by adding the
below to the immediate end thereof:

NYDOCS02/1014804        Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

    

2013 Incremental Term Loans
Lender
2013 Incremental Term Loan Commitment
Aggregate Commitment Ratio
Morgan Stanley Senior Funding, Inc.
$150,000,000
100
%
Totals
$150,000,000
100.000000%



(b) Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:


“2013 Incremental Term Facility Lenders” shall mean each Lender with a 2013
Incremental Term Loan Commitment.
“2013 Incremental Term Loan Commitment” shall mean the several obligations of
the 2013 Incremental Term Facility Lenders to advance the aggregate amount of up
to $150,000,000 to the Borrowers on the Fifth Amendment Effective Date, pursuant
to the terms of this Agreement.
“2013 Incremental Term Loan Facility” shall mean the 2013 Incremental Term Loan
Commitments and the provisions relating to the 2013 Incremental Term Loans
herein.
“2013 Incremental Term Loans” shall mean, collectively, the amounts advanced by
the 2013 Incremental Term Facility Lenders to the Borrowers under the 2013
Incremental Term Loan Commitment on the Fifth Amendment Effective Date.
“Fifth Amendment” means that certain Amendment No. 5 to Credit Agreement, dated
as of November 26, 2013, among the Borrowers, the Administrative Agents and
certain Lenders.
“Fifth Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Fifth Amendment have been satisfied or waived by
the Administrative Agents.


(c) Section 1.1 of the Credit Agreement is hereby amended by restating clauses
(a) and (b) of the definition of “Applicable Margin” as follows:


(a) in respect of the Term Loan Facility (i) 2.00% per annum for Base Rate Loans
and (ii) 3.00% per annum for Eurodollar Loans; and

NYDOCS02/1014804    2    Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

    

(b) in respect of the Revolving Loan Facility, the applicable margin determined
by the Revolving Facility Administrative Agent based upon the Total Leverage
Ratio for the fiscal quarter most recently ended, effective as of the fifth
Business Day after the day the Compliance Certificate is delivered to the
Revolving Facility Administrative Agent for such fiscal quarter most recently
ended, expressed as a per annum rate of interest as set forth in the table
below:


Level
Total Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
I
Greater than 3.50:1.00
2.75%
1.75%
II
Less than or equal to 3.50:1.00 but greater than 3.00:1.00
2.50%
1.50%
III
Less than or equal to 3.00:1.00 but greater than 2.50:1.00
2.25%
1.25%
IV
Less than or equal to 2.50:1.00
2.00%
1.00%



(d) Section 1.1 of the Credit Agreement is hereby amended by making the
following amendments to the definition of “Change in Control” (i) in clause (c)
therein, delete “, (i)” and delete the phrase “or (ii) a majority of the members
of the board of directors of such Borrower are not Continuing Directors,” and
(ii) in clause (d)(ii) therein, delete “either (A)” and delete the phrase “or
(B) the majority of the members of the board of directors of such Borrower are
not Continuing Directors”;
(e) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Continuing Directors” in its entirety;
(f) Section 2.1(a) of the Credit Agreement is hereby amended by adding the
following new paragraph at the immediate end thereof:


Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in the Fifth Amendment and this Agreement, each 2013
Incremental Term Facility Lender severally (and not jointly) agrees to make a
single Term Loan in a principal amount equal to such 2013 Incremental Term
Facility Lender’s 2013 Incremental Term Loan Commitment on the Fifth Amendment
Effective Date. Amounts borrowed under this Section 2.1(a) and repaid or prepaid
may not be reborrowed.


(g) Section 2.5(a) of the Credit Agreement is hereby amended by replacing the
term “Fourth Amendment Effective Date” with the term “Fifth Amendment Effective
Date”;


(h) Section 2.6(b) of the Credit Agreement is hereby amended and restated as
follows:
The Borrowers shall repay to the Term Facility Administrative Agent for the
ratable account of the Term Facility Lenders (A) on the last Business Day of
each March, June, September and December commencing the last Business Day of
December 2013, an annual aggregate principal amount equal to 1.00% of the
aggregate principal amount of all Term Loans outstanding on the Fifth Amendment
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with Section 2.5(a) and Section 2.5(b)(iv), in

NYDOCS02/1014804    3    Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

    

each case, solely to the extent of any such amounts applied to the prepayment of
the Term Loans) and (B) on the Maturity Date, the aggregate principal amount of
all Term Loans outstanding on such date.
(i) Section 2.17(b)(i) of the Credit Agreement hereby amended by replacing each
instance of the term “Second Amendment Effective Date” with the term “Fifth
Amendment Effective Date”; and
 
(j) Section 7.1 of the Credit Agreement is hereby amended by deleting “(i)” and
deleting the phrase “and (ii) as contained in Zayo’s and its Subsidiaries’
budget most recently delivered to each Administrative Agent for such periods”.
SECTION 2. The 2013 Incremental Term Loans. Pursuant to Section 2.17 of the
Credit Agreement, and subject to the satisfaction of the conditions set forth in
Section 4 hereof, on and as of the Effective Date:
(a) Each 2013 Incremental Term Lender party hereto hereby agrees that upon, and
subject to, the occurrence of the Effective Date, (i) such 2013 Incremental Term
Lender shall have , as contemplated by Section 2.17 of the Credit Agreement, an
2013 Incremental Term Loan Commitment in an amount equal to the amount set forth
opposite such 2013 Incremental Term Lender’s name under the heading “2013
Incremental Term Loan Commitment” on Schedule 1 to this Agreement, and (ii) such
2013 Incremental Term Lender shall be deemed to be, and shall become an
“Additional Lender” and a “Lender” for all purposes of, and subject to all the
obligations of a “Additional Lender” and a “Lender” under the Credit Agreement
and the other Loan Documents. Each Borrower Party and the Administrative Agent
hereby agree that from and after the Effective Date, each 2013 Incremental Term
Lender shall be deemed to be, and shall become, a “Additional Lender” and a
“Lender” for all purposes of, and with all the rights and remedies of a
“Additional Lender” and a “Lender” under, the Credit Agreement and the other
Loan Documents. From and after the Effective Date, each reference in the Credit
Agreement to any 2013 Incremental Term Lender’s 2013 Incremental Term Loan
Commitment shall mean its 2013 Incremental Term Loan Commitment as acquired
pursuant to this Agreement, and as set forth opposite its name on Schedule 1 to
this Agreement under the heading “Total Term Loan Commitment” on Schedule 1 to
this Agreement.
(b) Each 2013 Incremental Term Lender hereby agrees to make Incremental Term
Loans to the applicable Borrower on the Effective Date in a principal amount not
to exceed its respective Term Loan Commitment (as determined after giving effect
to this Agreement).


SECTION 3. Reference to and Effect on the Loan Documents. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the “Credit
Agreement”, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agents under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

NYDOCS02/1014804    4    Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

    

(d) Each Borrower Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Borrower Party pursuant to the Collateral Agreement) and confirms that such
liens and security interests continue to secure the Secured Obligations,
including under the Loan Documents, including, without limitation, all Secured
Obligations resulting from or incurred pursuant to the 2013 Incremental Term
Loan Commitments made pursuant hereto, in each case subject to the terms
thereof, and (iii) in the case of each Guarantor, ratifies and reaffirms its
guaranty of the Obligations pursuant to its respective Guaranty.


(e) This Amendment shall be deemed a Loan Document for all purposes under the
Credit Agreement.
SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the following conditions shall have
been satisfied (or waived):
(i) The Administrative Agents shall have received counterparts of this Amendment
executed by the Borrowers, the Lenders, the 2013 Incremental Term Lenders and
any Increasing Lenders prior to, 12:00 p.m., New York City time on November 21,
2013 (the “Consent Deadline”);
(ii) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article 5 of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Effective Date, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
immediately prior to and after giving effect to the Effective Date, no Default
or Event of Default shall have occurred and be continuing;


(iii) The Administrative Agents shall have received a legal opinion of Gibson
Dunn & Crutcher LLP, counsel to the Borrower Parties, addressed to the Lender
Group and reasonably satisfactory to the Administrative Agents;
(iv) The Administrative Agents shall have received, with respect to each
Borrower Party, a loan certificate signed by the secretary or assistant
secretary of such Person, certifying a true, complete and correct copy of the
resolutions of such Person (or its general partner, members or manager, as
applicable) authorizing the execution, delivery and performance by such Person
of this Amendment;
(v) The Administrative Agents shall have received a certificate of the secretary
or an assistant secretary of the Administrative Borrower confirming compliance
with the conditions precedent set forth in clause (b) of this Section 4; and


(vi) The Borrowers shall have paid all reasonable and documented costs and
expenses of the Administrative Agents in connection with this Amendment
(including the reasonable and documented fees, disbursements and other charges
of Shearman & Sterling LLP as counsel to the Administrative Agents).
SECTION 5. Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Administrative Agents that:
(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby

NYDOCS02/1014804    5    Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

    

and the other Loan Documents to which it is a party, and (ii) this Amendment has
been duly authorized, executed and delivered by it; and
(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.


SECTION 6. Increasing Lenders. If any Lender declines or fails to consent to
this Amendment by returning an executed counterpart of this Amendment to the
applicable Administrative Agent prior to the Consent Deadline, then pursuant to
and in compliance with the terms of Section 11.16 of the Credit Agreement, such
Lender may be replaced and its commitments and/or obligations purchased and
assumed by either a new lender (a “New Lender”) or an existing Lender which is
willing to increase its Revolving Loan Commitments and/or Term Loans as set
forth on such Lender’s signature page hereto (an “Existing Lender” and, together
with any New Lender, the “Increasing Lenders”) upon execution of this Amendment
(which will also be deemed to be the execution of an Assignment and Assumption
Agreement substantially in the form of Exhibit A hereto).
SECTION 7. Costs and Expenses. The Borrowers agree that all reasonable
out-of-pocket expenses incurred by the Administrative Agents in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agents), are expenses that the Borrowers are required to pay or reimburse
pursuant to Section 11.2 of the Credit Agreement.
SECTION 8. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.
SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 10. WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

NYDOCS02/1014804    6    Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



NYDOCS02/1014804    7    Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment No. 5 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.


ZAYO GROUP, LLC,
as a Borrower


By:
_s/ Ken desGarennes_______________
Name: Ken desGarennes
Title: Chief Financial Officer





ZAYO CAPITAL, INC.,
as a Borrower


By:
_s/ Ken desGarennes_______________
Name: Ken desGarennes
Title: Chief Financial Officer








Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as Term Facility Administrative Agent
 

By:_s/ Reagan C. Philipp_______________
Name: Reagan C. Philipp
Title: Authorized Signatory

Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK,
as Revolving Facility Administrative Agent
 

By:_s/ Elizabeth Tallmadge_____________
Name: Elizabeth Tallmadge
Title: Managing Director

Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as 2013 Incremental Term Lender and as a
Term Loan Lender
 

By:_s/ Reagan C. Philipp_______
Name: Reagan C. Philipp
Title: Authorized Signatory

Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as Revolving Facility Lender
 

By:_s/ Reagan C. Philipp_______
Name: Reagan C. Philipp
Title: Authorized Signatory



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------




CITIBANK, N.A., as a Revolving Facility Lender
 

By:_s/ Brian Roth_______
Name: Brian Roth
Title: Vice President



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------




SUNTRUST BANK, as a Revolving Facility Lender
 

By:_s/ Elizabeth Tallmadge_____________
Name: Elizabeth Tallmadge
Title: Managing Director





Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC, as a Revolving Facility Lender
 

By:_s/ Lana Gifas_____________
Name: Lana Gifas
Title: Director


By:_s/ Jennifer Anderson_____________
Name: Jennifer Anderson
Title: Associate Director



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Revolving Facility Lender
 

By:_s/ Mark Gronich_____________
Name: Mark Gronich
Title: Authorized Signatory



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Revolving Facility Lender
 

By:_s/ Irina Dimova_____________
Name: Irina Dimova
Title: Vice President



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------














Lender Signature Pages on File with the Administrative Agent

Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

        

Schedule 1 Incremental Term Commitments and 2013 Incremental Term Lenders
Lender
2013 Incremental Term Commitment
Commitment Percentage
Total Term Loan Commitment
Morgan Stanley Senior Funding, Inc.
$150,000,000
100%
$150,000,000
Total
$150,000,000
100%
$150,000,000




NYDOCS02/1014804.7

--------------------------------------------------------------------------------

        

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among ZAYO GROUP,
LLC, a Delaware limited liability company (the “Administrative Borrower”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as lender (the
“Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SUNTRUST BANK, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”).
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
The Assignor hereby sells and assigns to the Assignee without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Loans owing to the Assignee will be as set forth on Schedule 1.
The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.
The Assignee (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance, (b) agrees that it will, independently and without reliance upon the
applicable Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (c) confirms that it is an Eligible Assignee, (d) appoints
and authorizes the applicable Administrative Agent to take such action as agent
on its

NYDOCS02/1014804.7

--------------------------------------------------------------------------------




behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to such Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto, (e) agrees that
it will perform in accordance with their terms all of the obligations that by
the terms of the Credit Agreement are required to be performed by it as a
Lender, and (f) attaches any U.S. Internal Revenue Service forms required under
Section 2.8(b)(v) of the Credit Agreement.


Following the execution hereof, the Assignor and the Assignee shall deliver this
Assignment and Acceptance, along with (a) a processing and recordation fee of
$3,500 payable by the Assignee to the applicable Administrative Agent and (b) if
the Assignee is not a Lender, a completed Administrative Questionnaire, for
acceptance and recording by the applicable Administrative Agent. Unless
otherwise indicated on Schedule 1, the effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance hereof by the
applicable Administrative Agent.
Upon such acceptance and recording by the applicable Administrative Agent, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance and the Credit
Agreement, shall have the rights and obligations of a Lender thereunder, and (b)
the Assignor shall, to the extent provided in this Assignment and Acceptance and
the Credit Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement.
Upon such acceptance and recording by the applicable Administrative Agent, from
and after the Effective Date, such Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Effective Date directly between themselves.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.
This Assignment and Acceptance may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same agreement. In
proving this Assignment and Acceptance in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.
[Remainder of this page intentionally left blank]







NYDOCS02/1014804.7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their authorized signatory as of the date
specified thereon.


[NAME OF ASSIGNOR], as the Assignor
By: Name: Title:
Date: __________ __, 20___


[NAME OF ASSIGNEE], as the Assignee
By: Name: Title:
Date: __________ __, 20___
ACCEPTED [AND APPROVED]5 THIS ______ DAY OF ____________, 20___:
[SUNTRUST BANK, as the Administrative Agent for the Revolving Loan Facility
By: Name: Title: ]6  
[MORGAN STANLEY, as the Administrative Agent for the Term Loan Facility
By: Name: Title: ]7  
[ZAYO GROUP, LLC, as Administrative Borrower, on behalf of the Borrowers
By: Name: Title: ]8  
5 If required under the definition of Eligible Assignee or Section 11.5(b) of
the Credit Agreement.
6 If applicable.
7 If applicable.
8 If required under the definition of Eligible Assignee or Section 11.5(b) of
the Credit Agreement.

NYDOCS02/1014804.7    

--------------------------------------------------------------------------------




SCHEDULE 1
ASSIGNMENT AND ACCEPTANCE
Type of Commitment/Loan Assigned:
[Revolving Loan] [Term Loan]
Commitment/Loans of Assignor prior to assignment:
$___________
Commitment/Loans assigned to Assignee:
$___________
Commitment/Loans of Assignor after assignment:
$___________
Commitment/Loans Ratio of Assignee after assignment:
___________%
The Assignee’s Domestic Lending Office:
    
    
   
The Assignee’s Eurodollar Lending Office:
    
    
   
Effective Date (if other than date of acceptance by the applicable
Administrative Agent):
______________, 20___





